Citation Nr: 1204241	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a nasal fracture to include bilateral sinus pressure.  

2.  Entitlement to an initial compensable evaluation prior to February 16, 2010, and entitlement to an initial evaluation in excess of 10 percent thereafter for neurocardiac syncope.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 2003 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at an October 2011 hearing conducted at the RO.  

The issue of entitlement to an initial compensable evaluation prior to February 16, 2010 and entitlement to an initial evaluation in excess of 10 percent thereafter for neurocardiac syncope is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record linking any chronic nasal disorder to the Veteran's active duty service, other than residuals of a nasal fracture.    

2.  The Veteran experiences headaches which have been linked to the residuals of a nasal fracture which occurred during active duty.  



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, the criteria for entitlement to service connection for headaches as a residual of a nasal fracture, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for sinus pathology, secondary to a nasal fracture are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection.  The discussion in a March 2008 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection for residuals of a nasal fracture to include sinus pressure.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's initial decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the service connection claim and the Veteran has had the chance to submit evidence in response to the VCAA letter.  Thereafter, there was readjudication of the claim.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim and he was provided with notice of the types of evidence necessary to establish an effective date for the disabilities adjudicated by this decision in the March 2008 VCAA letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in November 2011 in connection with the claim adjudicated herein is more than adequate.  Physical examination was conducted and the Veteran's self-reported history was recorded.  The claims file was reviewed.  An opinion was provided as to whether the Veteran experiences any residuals of the nasal fracture.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which she had first-hand knowledge, e.g., being treated for a nasal fracture during active duty and thereafter and experiencing headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, her statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed nasal disorders for which she currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Entitlement to service connection for residuals of a nasal fracture to include bilateral sinus pressure

In June 2006, the Veteran submitted a claim of entitlement to service connection for nasal fracture septorhinoplasty and for sinus pressure.  In her notice of disagreement which was received in March 2008, the Veteran reported that she had bilateral frontal sinus pressure due to the nasal fracture and subsequent surgery.  

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

The Board finds that service connection is warranted for residuals of a nasal fracture.  There is evidence of an in-service injury which resulted in damage to the Veteran's nose.  The service treatment records reveal that the Veteran sought treatment in February 2004 after falling and striking her face.  A nasal fracture was diagnosed.  In August 2004, a septorhinoplasty and turbinectomy was performed while the Veteran was on active duty.  

There is also some competent post-service evidence linking current residuals to the nasal fracture.  

A May 2006 service treatment record reveals the Veteran reported intermittent sinus pressure in the preceding year.  She reported she had self treated with headache/sinus pressure medications.  The Veteran reported nasal crusts without congestion.  Physical examination revealed bilateral tenderness of the maxillary sinuses.  The assessment was allergic rhinitis.  The rhinitis was not linked to the Veteran's active duty service.  

On VA examination in July 2006, the Veteran reported she fractured her nose in February 2004 after a fall which she attributed to her syncopal episodes.  The Veteran reported she had a history of sinus headaches, nasal congestion and epistaxis.  A septorhinoplasty was conducted in August 2004 and thereafter the Veteran noticed a reduction in her sinus headaches and nasal congestion.  She estimated that her last sinus infection was five years prior.  She denied any history of purulent discharge or speech impairment.  Physical examination of the nasal passages was negative for obstruction and polyps.  The diagnosis was status post septorhinoplasty with no history of chronic sinusitis.  A sinus X-ray was negative.  

In March 2008, the Veteran informed a clinician that she continued to experience bilateral sinus pressure daily with headaches.  She was taking Flonase which occasionally caused epistaxis.  

At the time of a November 2008 VA examination, the Veteran reported she sustained a fall as a result of a syncopal episode.  She fractured her nose which was repaired in August 2004 with septorhinoplasty and turbinectomy.  March 2008 clinical records were referenced as indicating that the Veteran had occasional headaches and pressure sensation in the front of her sinus.  She reported headaches once every two weeks.  There was no discharge or impairment in breathing.  There was no chronic or recurrent sinusitis.  She had no incapacitations from the findings.  Physical examination revealed that the nares were patent.  Airflow was normal and symmetrical.  There was no evidence of edema or postnasal drip.  The frontal sinuses were not tender.  The diagnosis was status post nasal fracture with septorhinoplasty and turbinectomy and occasional headaches.  The examiner opined there was no significant functional limitations.  

The Veteran testified in October 2011 that she experiences sinus headaches and trouble breathing.  The symptoms were worsening.  

The Board finds that service-connection is warranted for residuals of a nasal fracture, status post septorhinoplasty and turbinectomy.  The service treatment records document that the Veteran did fracture her nose in 2004 and this was secondary to her now service-connected syncope.  Thereafter surgical procedures were performed in service to treat the disability.  The examiner who conducted the November 2008 VA examination diagnosed a status post nasal fracture with septorhinoplasty and turbinectomy and also included in the diagnosis occasional headaches.  The wording of the diagnosis was such that the Board finds the examiner linked headaches to the residuals of the nasal fracture.  The Veteran has testified that she experiences sinus headaches since at least the time of the in-service fall which resulted in the nasal fracture.  The Board finds no reason to question the Veteran's veracity with regard to the headaches she has reported and the Board finds she is competent to report on such symptomatology as set out above.  As there is evidence of an in-service injury, competent evidence of a current disability and competent evidence of a link between the current disability and the in-service event, the Board finds that service connection is warranted for headaches as a residual of a nasal fracture status post septorhinoplasty and turbinectomy.  

To the extent that the Veteran is claiming that she has any other disorder associated with her nose and/or her sinuses such as rhinitis or sinusitis or a disorder manifested by pressure, the Board finds there is no competent evidence documenting the current existence of a chronic nasal disorder nor is there any competent evidence of record linking any nasal disorder to the Veteran's active duty service other than that which links such disorders to the residuals of a nasal fracture discussed above.  

The only evidence which indicates that the Veteran currently experiences a chronic nasal disorder (other than the residuals of a nasal fracture) which was etiologically linked to her active duty service is the Veteran's own allegations.  As set out above, the Board finds the Veteran is a lay person.  Her opinion as to the existence and etiology of a nasal disorder is without probative value as the Board finds this is a complex medical question.  The Veteran is not merely reporting symptoms but attempting to link those symptoms to active duty.  The Veteran's opinions as to the etiology of any chronic nasal disorder is without probative value.  

There is a lack of continuity of symptomatology of a chronic nasal disorder (other than the residuals of a nasal fracture).  To the extent that the Veteran has alleged ongoing symptoms, the clinical records fail to document the presence of any chronic nasal disorder (other than the residuals of a nasal fracture).  Post-service, there is a single reference to rhinitis which was not provided with an etiology.  Significantly, no health care provider has acknowledged any allegations of continuity of symptomatology of a chronic nasal disorder and linked that disorder to the Veteran's active duty service based on such a reported fact pattern.  

Based on the above, the Board determines that the medical evidence supports a finding that the Veteran experiences headaches as a residual of her in-service nasal fracture.  Service connection is not warranted for any other nasal disorder.  


ORDER

Entitlement to service connection for headaches as a residual of a nasal fracture status post septorhinoplasty is granted.  

Entitlement to service connection for sinus pressure is denied.


REMAND

The Veteran is claiming entitlement to an increased rating for her service-connected neurocardiac syncope.  The Veteran has testified that the disorder is manifested by initially by dizziness and staggering and then she would faint or nearly faint.  Standing for more than 15 minutes would trigger an event.  She denied that there was a pattern to the occurrences but they would usually occur after standing for long periods.  During a full episode, she reported she would lose consciousness.    

The neurocardiac syncope has been evaluated by the RO by analogy under Diagnostic Code 6204 which provides the rating criteria for evaluation of peripheral vestibular disorders.  Ratings are assigned based on the presence of dizziness and staggering.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20. 

The Board finds that other Diagnostic Codes may be more appropriate to evaluate the service-connected neurocardiac syncope.  As the disorder in question is characterized by its title as involving the cardiovascular system, potentially more appropriate Diagnostic Codes to evaluate the disability could be found under 38 C.F.R. § 4.104 which address the cardiovascular system.  The Board notes Diagnostic Codes 7000-7020 include rating criteria which directly addresses syncope, the main symptom associated with the service-connected disability.  Furthermore, these Diagnostic Codes pertain to the same body system which apparently involves the neurocardiac syncope.  The anatomical localization and symptomatology are analogous.  

The Board further finds that the rating criteria for evaluation of epilepsies may also potentially offer a more accurate Diagnostic Code for evaluation of the neurocardiac syncope.  The evaluation of epilepsies address, in part, unconsciousness and altered states of consciousness which also fit into the symptomatology reported by the Veteran.  Epilepsies are evaluated under 38 C.F.R. § 4.124, Diagnostic Codes 8910-8914.  

Due to the unusual presentation of the Veteran's symptomatology, the Board finds that a medical determination would be helpful to find the most accurate Diagnostic Code for evaluation of the service-connected neurocardiac syncope.  

The Board further notes additional questions may be presented to the examiner depending on his or her findings regarding the most accurate Diagnostic Code to assign.  Additional development may also be required.  If the examiner determines that the Diagnostic Codes pertaining to evaluation of the cardiovascular system is most appropriate, additional testing must be conducted including, at a minimum, metabolic equivalent (METS) testing.  See 38 C.F.R. § 4.100.  Additionally, if the examiner determines that the disorder is an arrhythmia, the regulations provide that if the arrhythmia is in the nature of a atrioventricular block, unusual cases of arrhythmia should be submitted to the Director, Compensation and Pension Service.  If the examiner determines that the Diagnostic Codes for evaluation of epilepsies are most appropriate, the Board notes a determination must be made whether the reported occurrences have been witnessed or verified at some time by a physician.  See 38 C.F.R. § 4.121.  The Board notes that the service treatment records contain conflicting evidence as to whether the Veteran had a positive "tilt table test."  There are references to a positive test but no actual test results were included as well as references to the testing being negative in the service treatment records.  Additionally, the Board is unable to determine if a positive tilt table test equates to a seizure being witnessed by a health care professional as required under 38 C.F.R. § 4.121.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange to have the claims file examined by a suitably qualified health care professional or professionals and request that the answers to the following questions be provided after review of the claims file:

a.)  What is the most accurate Diagnostic Code or Codes to use to evaluate the service-connected neurocardiac syncope - is the service-connected disability more in the nature of a cardiac disability(Diagnostic Code7000-7020), an equilibrium disability (Diagnostic Code 6204) or in the nature of an epilepsy (Diagnostic Code 8910-8914) or is some other Diagnostic Code more appropriate?

If the examiner determines that he cannot provide the answers to the questions presented without physical examination of the Veteran, this should be scheduled.  

The examiner should be provided with appropriate excerpts of the applicable Diagnostic Codes or worksheets for examining under those ratings.  The examiner is hereby informed that the appropriate Diagnostic Code must be closely related to the disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  

b.)  If the examiner determines that the neurocardiac syncope more nearly relates to a cardiovascular disorder, does the pathology equate to an arrhythmia in the nature of an atrioventricular block?  

c.)  If the examiner determines that the neurocardiac syncope more nearly relates to an epilepsy, is there evidence in the medical file documenting that a seizure was observed by a physician?  Does a positive tilt table test equate to an observation of a seizure?  

2.  Depending on the answers provided from paragraph 1, conduct any additional testing necessary to adjudicate the claim under the pertinent Diagnostic Code (i.e. testing to include METS for a cardiovascular rating or any evaluation required to document the presence of a seizure witnessed by a physician for an epilepsy rating if applicable).

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to an increased rating for neurocardiac syncope.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


